Citation Nr: 0729181	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  98-13 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial separate 10 percent rating for 
tinnitus in each ear.  

2.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.  

3.  Entitlement to an initial compensable rating for a 
prostate disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1985 to March 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 1998 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for migraine 
headaches with associated tinnitus (evaluated as 10 percent 
disabling) and for a prostate disorder (evaluated as 
noncompensable), effective March 7, 1998.  

In a January 2002 decision, the Board granted a separate 10 
percent rating for tinnitus under the revised criteria of 
38 C.F.R. § 4.87, Diagnostic Code 6260, which became 
effective on June 10, 1999.  The Board also remanded to the 
RO the issues of a higher rating for migraine headaches and a 
prostate disorder.  

The veteran appealed the January 2002 Board decision on the 
tinnitus claim to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2003 Order, citing as 
authority Wanner v. Principi, 17 Vet. App. 4 (2003), the 
Court vacated and remanded the Board's decision to the extent 
that the Board failed to address whether the veteran met the 
"persistent" criterion of Diagnostic Code 6260 prior to 
June 10, 1999.  The Court also ordered that the Board address 
the question of a separate 10 percent rating for tinnitus in 
each ear.  

In November 2003, the Board remanded to the RO the issues 
relevant to tinnitus.  Then, in a July 2004 rating decision, 
the RO granted a 10 percent rating for tinnitus, effective 
from March 7, 1998, which is the day after his separation 
from service (the earliest date provided by law).  Thus, the 
claim as to an earlier effective date for the assignment of a 
10 percent rating for tinnitus has been granted in full and 
is not for appellate consideration.  However, the issue of a 
separate 10 percent rating for tinnitus in each ear and the 
issues of a higher rating for migraine headaches and a 
prostate disorder are still in appellate status.  

The issues of a higher rating for migraine headaches and a 
prostate disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

From the effective date of service connection in March 1998, 
the veteran has been in receipt of a 10 percent rating, which 
is the maximum schedular rating for tinnitus, whether 
tinnitus is perceived in one ear or each ear; factors 
warranting an extraschedular rating are not shown.  


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
schedular rating in excess of 10 percent for the veteran's 
tinnitus; an initial separate 10 percent rating for tinnitus 
in each ear is precluded by law.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (prior and 
subsequent to June 13, 2003); Smith v. Nicholson, 19 Vet. 
App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).  


        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to the assignment of disability ratings for 
tinnitus.  

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2002, the Board granted a separate 10 percent 
rating for tinnitus under the revised criteria of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, which became effective on June 
10, 1999.  Following judicial action, in a rating decision in 
July 2004, the RO granted a 10 percent rating for tinnitus, 
effective from March 7, 1998.  The remaining issue is whether 
the veteran is entitled to an initial separate 10 percent 
rating for tinnitus in each ear. 

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003 versions of Diagnostic Code 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003 
and a disability rating for tinnitus of greater than 10 
percent was sought.  

On June 19, 2006, the Federal Circuit reversed the Veterans 
Court's decision in Smith, and affirmed VA's longstanding 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing United States Supreme Court 
precedent, the Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations.  Smith, 451 F.3d at 1350-51.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  In other words, the veteran's service-connected 
tinnitus has been assigned the maximum schedular rating 
available for tinnitus under both the old and new versions of 
the regulation.  38 C.F.R. §4.87, Diagnostic Code 6260.  

Therefore, the claim for initial separate 10 percent ratings 
for each ear for his service-connected tinnitus must be 
denied under both the old and new versions of the regulation.  
As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

As an initial rating case, consideration has been given to 
"staged ratings" for the condition over the period of time 
since service connection became effective.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, from the effective 
date of service connection in March 1998, the veteran's 
tinnitus has been evaluated as 10 percent disabling, which is 
the schedular maximum authorized under VA regulations.  

Also, the record does not suggest that tinnitus requires 
frequent hospitalization or causes marked interference with 
employment or otherwise suggests that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated.  


ORDER

An initial separate 10 percent rating for tinnitus in each 
ear is denied.  


REMAND

The Board remanded this case in January 2002, because further 
development was required on the claims for a higher rating 
for migraine headaches and a prostate disorder.   As 
acknowledged by the RO on a June 2004 deferred rating 
decision record and by the veteran's representative in an 
August 2007 statement, the requested development has not been 
accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (Where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), and 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should ask the VA physicians 
who conducted the January 1999 VA 
neurological and genitourinary 
examinations to prepare addenda to the 
reports with consideration of the claims 
folder to include pertinent in-service and 
post-service treatment records.  The 
entire claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior to the 
evaluation(s).  The examiner(s) should 
provide the following information in the 
addenda:

a) The examiner(s) should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the addendum to the examination report 
that such review has been conducted.

b) The examiner(s) should comment on the 
frequency and severity of the veteran's 
migraine headaches.  In particular, the 
examiner(s) should indicate whether or 
not migraine headaches result in 
prostrating attacks.  If the examiner 
determines that further examination of 
the veteran is required to comply with 
this remand, a new examination should be 
scheduled.

c) The examiner(s) should indicate 
whether the veteran's prostate condition 
results in voiding dysfunction or urinary 
tract infections.  If the veteran's 
prostate condition results in voiding 
dysfunction or urinary tract infection, 
the examiner(s) should comment on the 
frequency and duration of such 
manifestations.  If the examiner 
determines that further examination of 
the veteran is required to comply with 
this remand, a new examination should be 
scheduled.

Any indications that the veteran's 
complaints of pain or other symptomatology 
are not in accord with physical findings 
on examination should be directly 
addressed and discussed in the examination 
report(s).

3.  After completing the above 
development, adjudicate the claims.  If 
the benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


